Citation Nr: 0802547	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  06-21 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Providence, Rhode Island


THE ISSUE

Entitlement to an increase in a 10 percent rating for 
undifferentiated connective tissue disease with 
antiphospholipid antibody syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had verified active service from September 1987 
to January 1991.  She also reports additional service in the 
Navy Nurse Corps until 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 RO rating decision that 
recharacterized the veteran's service connected 
undifferentiated connective tissue disease as 
undifferentiated connected tissue disease with 
antiphospholipid antibody syndrome, and continued a 10 
percent rating.  In September 2007, the Board remanded this 
appeal to schedule the veteran for a Travel Board hearing at 
the RO.  In November 2007, the veteran testified at a Board 
videoconference hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  

The veteran was last afforded a VA infectious, immune, and 
nutritional disabilities examination in March 2007.  The 
examiner noted that a review of systems was negative except 
for complaints of joint stiffness and swelling.  The examiner 
indicated that the veteran's skin and lungs were clear.  It 
was noted that her heart was regular, S1, S2, with no 
murmurs.  The examiner reported that the veteran's abdomen 
was soft and that her extremities were negative with no 
swelling at that time.  The examiner stated that the 
veteran's thyroid was palpable and full with no nodules.  As 
to a diagnosis, the examiner commented that the veteran had 
connective undifferentiated tissue disorder and that the 
antiphospholipid antibody syndrome was probably related to 
that disorder, but with normal values in the past after 
pregnancies and no treatment.  The examiner indicated that it 
was apparently not active.  

A subsequent November 2007 statement from J. S. Fantes, M.D., 
indicated that the veteran had been followed at the Naval 
Health Clinic New England for several medical conditions, 
including connective tissue disease with antiphospholipid 
antibody syndrome.  Dr. Fantes stated that in addition to a 
positive ANA, the veteran was photosensitive and experienced 
oral ulcerations and arthralgias.  Dr. Fantes reported that 
the veteran experienced the oral ulcerations three to four 
times per month and that she was treated with Temovate gel.  
It was noted that the veteran also experienced daily 
arthralgias that were treated with Naprosyn one to two times 
per day.  Dr. Fantes indicated that the veteran also 
underwent intra-articular steroid injections for pain relief 
of the arthralgia and that the veteran also took aspirin 
daily for anticoagulation therapy secondary to the anti-
phospholipid antibody syndrome.  

The Board notes that it is somewhat unclear from the Dr. 
Fantes' statement whether the veteran's oral ulcerations, 
arthralgias, and photosensitivity are specifically 
manifestations of her service-connected undifferentiated 
connective tissue disease with antiphospholipid antibody 
syndrome (as opposed to another condition, such as her 
service-connected lichen sclerosis or Hashimoto's syndrome.)  

Additionally, at the November 2007 Board hearing, the 
veteran, who is a nurse, testified that she experienced daily 
arthralgia and pain and that she took anti-inflammatories 
daily for her symptoms.  She stated that she was also treated 
with steroid injections for relief of such manifestations.  
The veteran indicated that if she sat, stood, or lay down in 
the same position for twenty minutes or more, she would have 
pain and stiffness in her joints.  She indicated that such 
involved all of her joints and specifically referred to her 
fingers, hands, wrists, elbow, shoulders, knees, ankles, and 
toes.  The veteran also reported that the joint stiffness was 
greatly increased in the morning hours and that it was a 
daily problem for her.  She further indicated that another 
manifestation of her connective tissue disease was oral 
ulcerations and that she had experienced those as frequently 
as three to four times monthly.  The veteran stated that she 
had photosensitivity as well.  She indicated that she 
considered her arthralgia and oral ulcerations to be an 
exacerbation of her service-connected undifferentiated 
connective tissue disease with antiphospholipid antibody 
syndrome.  

The veteran's husband, who is a dermatologist, also testified 
at the hearing.  He testified that she complained of 
arthralgia and that arthralgia was one of the most common 
manifestations of antiphospholipid antibody syndrome.  He 
stated that he personally felt that the veteran had lupus and 
that she clearly had photosensitivity and a positive ANA.  He 
noted that the veteran had oral ulcerations which were a 
manifestation of lupus and that she had arthralgia or 
arthritis, which was one of the criteria that involved more 
than two joints with swelling and tenderness.  The veteran's 
husband further stated that he could not see how the 
veteran's condition was stable because it was an endemic 
disease.  

The Board observes that the RO has rated the veteran's 
service-connected undifferentiated connective tissue disease 
with antiphospholipid antibody syndrome as 10 percent 
disabling pursuant to 38 C.F.R. § 4.88b, Diagnostic Code 
6350.  In order to meet the requirements for a higher rating 
of 60 percent, the veteran must have exacerbations lasting a 
week or more, 2 or 3 times per year.  A note to that 
Diagnostic Code indicates that the condition may be evaluated 
either by combining the evaluation for residuals under the 
appropriate system, or by evaluating Diagnostic Code 6350, 
whichever method results in a higher evaluation.  

The Board notes that the medical record does not specifically 
indicate what manifestations the veteran is presently 
suffering from as a result of her service-connected 
undifferentiated connective tissue disease with 
antiphospholipid antibody syndrome.  The record also does not 
indicate the frequency of any such manifestations as required 
for an increased rating under Diagnostic Code 6530.  The 
March 2007 VA infectious, immune and nutritional disabilities 
examination refers to few if any current manifestations.  
However, the statement from Dr Fantes appears to refer to 
arthralgia and oral ulcerations as possible manifestations.  
It is also unclear from the record as to the manifestations 
from the veteran's service-connected undifferentiated 
connective tissue disease with antiphospholipid antibody 
syndrome versus her other service-connected disorders of 
lichen sclerosis and Hashimoto's thyroiditis.  

Also, as noted above, the veteran and her husband have 
testified that she has current manifestations such as 
arthralgia of multiple joints as well as oral ulcerations, 
photosensitivity, etc.  The veteran has clearly reported 
symptomatology that may indicate possible worsening of her 
condition since the March 2007 VA infectious, immune, and 
nutritional disabilities examination.  

The Board notes that the record clearly raises a question as 
to the current severity of the veteran's service-connected 
undifferentiated connective tissue disease with 
antiphospholipid antibody syndrome.  Therefore, the Board 
finds that a current examination is necessary.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to 
afford a contemporaneous medical examination where 
examination report was approximately two years old); see also 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 provide that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).  

Finally, the Board finds that the requirements of VA's duty 
to notify and assist the claimant have not been met.  38 
U.S.C.A. §§ 5103, 5103a; 38 C.F.R. § 3.159.  The notice 
requirements of the VCAA require VA to notify the veteran of 
what information or evidence is necessary to substantiate the 
claim; what subset of the necessary information or evidence, 
if any, the claimant is to provide; what subset of the 
necessary information or evidence, if any, the VA will 
attempt to obtain; and a general notification that the 
claimant may submit any other evidence she has in her 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  A review of the 
claims folder shows that sufficient notice has not been sent 
to the veteran.  The veteran has not been specifically 
provided VCAA notice as to her claim for an increased rating 
for undifferentiated connective tissue disease with 
antiphospholipid antibody syndrome.  Thus, on remand the RO 
should provide corrective VCAA notice.  

Accordingly, the case is REMANDED for the following:  

1.  Ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002) are fully complied with and 
satisfied with respect to claim on 
appeal.  The notice should include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date of any increase 
for the claim on appeal, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Ask the veteran to identify all 
medical providers who have treated her for 
undifferentiated connective tissue disease 
with antiphospholipid antibody syndrome 
since November 2005.  After receiving this 
information and any necessary releases, 
contact the named medical providers and 
obtain copies of the related medical 
records which are not already in the 
claims folder.  

3.  Schedule the veteran for a VA 
examination to determine the severity of 
her service-connected undifferentiated 
connective tissue disease with 
antiphospholipid antibody syndrome.  The 
claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  All indicated tests 
should be conducted, including x-ray, and 
all symptoms should be described in 
detail, including information necessary 
for rating such disability under 
Diagnostic Code 6350.  The examiner should 
specifically indicate all manifestations 
associated with the veteran's service-
connected undifferentiated connective 
tissue disease with antiphospholipid 
antibody syndrome as opposed to her other 
service-connected disorders of lichen 
sclerosis and Hashimoto's thyroiditis.  
The examiner should also indicate whether 
the veteran's undifferentiated connective 
tissue disease with antiphospholipid 
antibody syndrome results in 
exacerbations, once or twice a year or 
symptomatic during the past year, or 
exacerbations lasting a week or more, 2 to 
3 times per year.  

4.  Thereafter, readjudicate the claim for 
entitlement to an increased rating for 
undifferentiated connective tissue disease 
with antiphospholipid antibody syndrome.  
If any benefit sought remains denied, 
issue a supplemental statement of the case 
to the veteran and her representative, and 
provide an opportunity to respond before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

